June 1, 2010   Exhibit 10.4 (b)

Xplor Capital Management LLC
35 Mason Street
4th Floor
Greenwich, Ct. 06830
Attention: Mr. Damon Hart
     Re:       Management Agreement Renewals
Dear Mr. Hart:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2011 and
all other provisions of the Management Agreements will remain unchanged.

  •   CTA Capital LLC     •   Emerging CTA Portfolio LP

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CERES MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro
 
Jennifer Magro    
 
  Chief Financial Officer & Director    

XPLOR CAPITAL MANAGEMENT LLC

         
By:
Print Name:
  /s/ Damon Hart
 
Damon Hart    

JM/sr

 